Citation Nr: 1044660	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  08-19 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, in which it was determined that new 
and material evidence had not been presented to reopen a 
previously denied claim of entitlement to service connection for 
paranoid schizophrenia.  

The Veteran testified before the undersigned at a hearing 
conducted at the RO in July 2010.  The transcript from this 
hearing is of record.

The issue of entitlement to service connection for an acquired 
psychiatric disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for paranoid schizophrenia 
in a July 1998 rating decision because there was no evidence of a 
diagnosis or treatment for schizophrenia in service or within one 
year of discharge.  Notice of the decision and appellate rights 
were sent to the Veteran in that same month and he did not 
appeal.  

2.  In rating decisions issued in July 1999, February 2006, April 
2006, December 2006, and June 2007 the RO determined that new and 
material evidence had not been submitted to reopen the claim.  
Notice of the decisions and appellate rights were sent to the 
Veteran but he did not appeal those decisions.

3.  The last final and prior rating decision was issued in June 
2007.

4.  Evidence submitted since the June 2007 rating decision 
includes a diagnosis of schizophrenia that appears to have been 
made within one year of discharge from service; this evidence 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the June 2007 RO decision is new and 
material, and the claim for service connection for an acquired 
psychiatric disability is reopened.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010). 

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  Because the Board is reopening the claim, there is no 
need for further assistance or notice on the aspect of the 
appeal.  

Analysis

The Veteran originally filed a claim of service connection for a 
psychiatric disorder in December 1989.  In a February 1990 rating 
decision, the RO denied service connection on the basis that the 
Veteran was discharged from service for a psychiatric disability 
(i.e. mixed personality disorder) which had preexisted service 
and had not been aggravated therein.  The Veteran was notified of 
the decision and of his appellate rights by way of notice dated 
in March 1990.  He did not appeal and the decision became final 
one year later.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2010).  

The Veteran submitted an application to reopen his claim in 
November 1991.  The RO informed him that new and material 
evidence was required to reopen the claim and until such evidence 
was received, no further action could be taken on his claim.  The 
Veteran did not respond to the letter within one year and the 
claim to reopen was therefore abandoned.  See 38 C.F.R. § 3.158 
(1992).    

In December 1997, the Veteran filed a new claim of service 
connection for paranoid schizophrenia.  See Boggs v. Peake, 520 
F.3d 1330, 35 (Fed. Cir. 2008) (claims based on distinctly 
diagnosed diseases or injuries must be considered as separate and 
distinct claims of that disease or injury.)  In a July 1998 
rating decision, the RO denied entitlement to service connection 
for paranoid schizophrenia on the basis that the claim was "not 
well grounded."  The Veteran was notified of the decision and of 
his appellate rights by way of notice dated that same month.  
  
In March 1999 the Veteran filed another claim for paranoid 
schizophrenia.  Nowhere in his submission did the Veteran express 
dissatisfaction with the RO's July 1998 decision and a desire to 
contest the result.  See 38 C.F.R. § 20.202.  Accordingly, the 
Veteran failed to submit a notice of disagreement (NOD) with the 
July 1998 rating decision and the decision became final one year 
later.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).  

In a July 1999 rating decision, the RO declined to reopen the 
claim upon a finding that new and material evidence had not been 
submitted.  The Veteran was notified of the decision and of his 
appellate rights by way of notice dated in that same month.  The 
Veteran failed to submit an NOD to the July 1999 rating decision 
and the decision became final one year later.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).  In September 2000, the 
Veteran filed a claim seeking service connection for a nervous 
disorder.  In October 2000, the RO informed the Veteran by letter 
that he could reopen the claim by submitting new and material 
evidence.  The Veteran did not respond within one year and the 
claim was therefore abandoned.  See 38 C.F.R. § 3.158.   

Although some claims finally denied as being "not well 
grounded" may be readjudicated de novo, such readjudication is 
not allowed unless the claimant makes such a request, or the 
Secretary makes such a motion, within two (2) years of the 
enactment of the VCAA; no action to initiate readjudication of 
such a claim should be taken subsequent to November 9, 2002.  
VAOPGCPREC 03-2001 (January 22, 2001); see 38 U.S.C.A. § 7104(c) 
(West 2002) and 38 C.F.R. § 20.101(a) (2010) (The Board is bound 
in its decisions by the regulations of the Department, 
instructions of the Secretary, and precedent opinions of the 
General Counsel of the VA).  In this case, the Veteran did not 
request readjudication under the VCAA nor did the RO initiate a 
de novo readjudication of the claim by November 9, 2002.  
Pursuant to the precedent opinion, no action to initiate 
readjudication of this claim may now be taken.  The July 1999 RO 
decision is final.

Since the July 1999 decision, the Veteran has submitted various 
applications to reopen his claim, all of which have been declined 
on the basis that new and material evidence was not submitted.  
In September 2005, the Veteran filed to reopen his claim.  In 
February 2006, the RO denied the claim on the basis that new and 
material evidence had not been submitted.  Following the 
submission of additional evidence, and in an April 2006 rating 
decision, the RO again found that new and material evidence had 
not been submitted.  The Veteran was notified of this and of his 
appellate rights in that same month.  

In July 2006, the Veteran attempted to reopen his claim.  Nowhere 
in his submission did the Veteran express dissatisfaction with 
the RO's decisions and a desire to contest the result.  See 
38 C.F.R. § 20.202.  Nor was new and material evidence submitted 
within one year of either the February 2006 or April 2006 rating 
decisions.  Accordingly, the February and April 2006 rating 
decisions are final.  In a December 2006 rating decision, the RO 
determined that new and material evidence had not been presented 
to reopen the claim.  The Veteran was notified of the decision 
and of his appellate rights in the same month.  

In April 2007 he submitted a statement indicating that he was 
receiving Social Security disability benefits related to the 
illness that he claimed was service connected.  As the Veteran 
did not express dissatisfaction with the RO's decisions and a 
desire to contest the results, the document is not a notice of 
disagreement.  See 38 C.F.R. § 20.202.  Additional evidence was 
submitted, however, in a June 2007 rating decision, the RO 
determined that the evidence was not new and material.  The 
Veteran was informed of the decision and of his appellate rights 
in July 2007.  

In October 2007, the Veteran sought to reopen the claim and 
submitted copies of his service treatment records.  Nowhere in 
his submission did the Veteran express dissatisfaction with the 
RO's June 2007 decision and a desire to contest the result.  See 
38 C.F.R. § 20.202.  Accordingly, the RO's determination is 
final.  

In January 2008, the RO determined that new and material evidence 
had not been presented to reopen the claim and the Veteran 
appealed.  The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis must 
cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).  The Board will therefore undertake 
a de novo review of the new and material evidence issue.

"New evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  The Court has 
elaborated that material evidence is: (1) evidence on an element 
where the claimant initially failed to submit any competent 
evidence; (2) evidence on an element where the previously 
submitted evidence was found to be insufficient; (3) evidence on 
an element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an evidentiary 
presumption had been rebutted; or (4) some combination or 
variation of the above three situations.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  When 
determining whether the claim should be reopened, the credibility 
of the newly submitted evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992).  The last and final RO decision issued in 
June 2007 was a denial based on the fact that there was no new 
and material evidence showing the Veteran's schizophrenia had 
been diagnosed during his active service or that it had 
manifested to a compensable degree within one year of discharge.  
Thus, the new evidence submitted must relate to these facts.  

The last prior and final decision in this appeal was issued in 
June 2007.  At the time of the June 2007 RO decision, the 
evidence consisted of the Veteran's service treatment records; DD 
214; an April 1998 letter from a social worker detailing the 
Veteran's psychiatric treatment history; and private treatment 
records from the California Department of Mental Health, the 
Brooke Glen (of the Northwestern Institute for Psychiatry) and 
the Crozier-Chester Medical Center.  Service treatment records 
showed a diagnosis of mixed personality disorder (paranoid, 
schizoid, and narcissistic), severe, EPTE, and not aggravated by 
service, following a Medical Board Evaluation in May 1982.  The 
Medical Board determined that the Veteran should be discharged as 
unsuitable for service.  

The evidence added to the record since the June 2007 RO decision 
consists of a duplicate DD 214; duplicate service treatment 
records; private treatment records from the Horizon House; 
records associated with the Veteran's disability claim which was 
filed with the Social Security Administration (SSA); and a July 
2010 hearing transcript.  Included in the SSA file are records 
from the Atascadero State Hospital (which also includes some 
records from the California Department of Mental Health and 
California Department of Corrections).  VA received the SSA 
records in April 2010.

Of note, in the SSA file, is an October 1988 evaluation report 
from a psychiatrist with the Atascadero State Hospital.  This 
report indicates that the Veteran was sent to the Department of 
Corrections on October 12, 1982 for a diagnostic evaluation.  The 
report also indicates that a review of a psychological report 
prepared on November 13, 1982 by a senior psychologist, revealed 
a diagnosis of schizophrenia, paranoid type.  Another psychiatric 
evaluation report from the Atascadero State Hospital, dated in 
December 1988, reflects that while the Veteran was serving his 
sentence for an assault conviction, he had numerous psychiatric 
evaluations and treatment due to symptoms of paranoia and 
deterioration in his thinking and level of functioning.  He had 
numerous diagnoses ranging from paranoid personality disorder to 
schizophrenia, paranoid type.

The July 2010 hearing transcript reflects the Veteran's testimony 
that he was diagnosed with paranoid schizophrenia shortly after 
he was discharged from service, including during his stay in 
prison.

With the exception of the service treatment records and DD 214, 
the Board notes that the newly submitted evidence was not 
previously considered by the RO hence, it is new.  The Veteran's 
testimony and the SSA records contain evidence that pertains to 
an essential element of the claim that was found missing in the 
prior denial; hence, it is material.  Specifically, the Veteran 
contends and the records from the Atascadero State Hospital 
suggest that he was diagnosed with schizophrenia (an acquired 
psychosis) within a year of discharge from active duty, which is 
a basis for establishing service connection on a presumptive 
basis.  Therefore, the claim is reopened.  Kent v. Nicholson; 38 
C.F.R. § 3.156(a).

ORDER

New and material evidence having been submitted, the claim for 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  To this extent, the appeal is granted.





REMAND

Although the Veteran submitted an application to reopen a claim 
of entitlement to service connection for paranoid schizophrenia, 
he is deemed to be claiming entitlement to service connection for 
psychiatric symptomatology regardless of the diagnosis.  Thus, 
the issue on appeal has been recharacterized as entitlement to 
service connection for an acquired psychiatric disability.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board finds that there is a further duty to assist the 
Veteran in developing evidence as it relates to his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although the Board 
sincerely regrets the delay, it is necessary to ensure that there 
is a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The Board believes that VA 
examination would be helpful in determining whether the Veteran's 
in-service symptoms and diagnosis were related to his current 
psychiatric disorder; and whether the symptoms and findings noted 
within one year of discharge from military service were the 
manifestation of his current psychiatric disability.  

In addition, the Veteran testified that he received post-service 
medical treatment at several private and state-run facilities, 
including a medical facility in San Luis Obispo and the Vacaville 
Medical Center.  In July 1998, the Vacaville Department of 
Corrections California Medical Facility informed the RO that 
records are only maintained for two and a half years post 
discharge and are then destroyed.  The Board notes that the RO 
has already requested treatment records from the other facilities 
identified by the Veteran, and has either received records or has 
received a negative response from the facility.  VA has a duty to 
assist where relevant records, including private records, are not 
of record.  See 38 C.F.R. § 3.159(c) (2010).  On remand the 
remaining facilities should be contacted. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he provide completed 
authorization forms for the medical facility 
in San Luis, Obispo, or the medical records.  
The RO should attempt to obtain the records 
if an updated authorization form is obtained 
and notify the Veteran pursuant to 38 C.F.R. 
§ 3.159(e) if the records are not received.   

2.  The Veteran should be accorded a VA 
psychiatric examination to ascertain the 
current nature and severity of his claimed 
psychiatric disorder.  All necessary special 
studies or tests including psychological 
testing and evaluation are to be 
accomplished.  The entire claims folder must 
be made available to and reviewed by the 
examiner in conjunction with the examination.  
The examiner should note in the examination 
report that the claims folder has been 
reviewed.  The report of examination must 
include a complete rationale for any opinion 
expressed.

The examiner is asked to provide a medical 
opinion regarding the following:

a) Is it at least as likely as not (a 
probability of at least 50 percent) that a 
current acquired psychiatric disability is 
related to, or had its onset during active 
service? 
   
b) Is it at least as likely as not (a 
probability of at least 50 percent) that 
the psychiatric symptomatology that 
manifested within service, and/or within 
one year of discharge from service, 
represented an initial manifestation of 
any current acquired psychiatric 
disability?

c) If not, did an acquired psychiatric 
disability preexist the Veteran's period 
of active service, and if so, was it 
aggravated (i.e., permanently worsened) 
beyond the natural progression of the 
disorder during service?

3.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be 
allowed for response before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


